Exhibit 10.1
 
EXECUTION VERSION
 
TRANSITION SERVICES AGREEMENT
  
This Transition Services Agreement (this “Agreement”) dated this 24th day of
April, 2015 (the “Effective Date”) is entered into among Good Times Restaurants,
Inc., a Nevada corporation (“Buyer”), and FS Food Group, LLC, a North Carolina
limited liability company (“Company”).  Each of Buyer and Company are sometimes
hereinafter referred to as a “Party” and collectively as the “Parties.”
 
RECITALS
 
Buyer has entered into a contract with the owners of Bad Daddy’s International,
LLC, a North Carolina limited liability company (“BDI”), to purchase all of the
membership interests of BDI (the “Acquisition”).  BDI owns certain subsidiary
entities in whole or in part (the “BDI Subsidiaries”) which operate Bar Daddy’s
Burger Bar restaurants (the “Restaurants”).  Prior to such purchase Company has
provided substantial services for the operation of the Restaurants which, as set
forth in this Agreement, Buyer wishes to be continued for a specified period of
time.
 
In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as follows:
 
1.           Transition Services.
 
(a)           Services.  Company shall provide to Buyer, BDI and the BDI
Subsidiaries those services (collectively, the “Services”) described in the
numbered Schedules attached hereto (collectively, the “Services Schedules”) to
assist Buyer, BDI and the BDI Subsidiaries to operate the Restaurants for the
time period set forth in the Services Schedules.  In addition, upon Buyer’s
request, Buyer and Company shall negotiate in good faith to amend the Services
to require Company to perform additional Services pursuant to this Agreement,
provided that such additional Services are reasonably necessary or appropriate
to operate the Restaurants in a manner similar to or compatible with their
present operation and were provided by Company to BDI and/or the BDI
Subsidiaries prior to the date hereof.  In connection with Company’s provision
of the Services hereunder, Company shall provide Buyer, BDI and the BDI
Subsidiaries during normal business hours, with commercially reasonable access
to, and the commercially reasonable assistance of, Company’s employees
responsible for performing the Services, and Company will cause such employees
to cooperate with the reasonable requests of and assist Buyer, BDI and the BDI
Subsidiaries in the provision of the Services hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Quality of Services.  Company warrants that the Services will be
performed in substantially the same manner that Company performed the Services
for the BDI Subsidiaries and the Restaurants prior to the Closing Date (as
defined below).
 
(c)           No Improvements.  In connection with the performance of the
Services, Company will have no obligation to (i) upgrade, enhance or otherwise
modify any computer hardware, software or network environment currently used or
(ii) except as otherwise expressly set forth herein, convert any data from one
format to another for use by Buyer or any other Person (as defined below) in
connection with the Services or otherwise; provided, however, that Company shall
cooperate with Buyer in the event that Buyer engages in such upgrades,
enhancements, modifications or changes of format at the Buyer’s sole expense.
 
(d)           BDI Assets.  Buyer hereby agrees that to the extent that the
rendering of any of the Services requires the use of any BDI or BDI Subsidiary
assets, Company shall have the use of such assets as necessary to render such
Services.  Buyer shall instruct its employees to cooperate with Company in
connection with its provision of the Services hereunder.
 
2.             Transition Services Representatives; Transition Planning.  Each
of Buyer and Company shall appoint and maintain a representative for the
Services (each a “Services Representative”) who shall (i) use commercially
reasonable efforts to achieve the overall intent of this Agreement with respect
to such Services; (ii) supervise the activities of their respective employees
with respect to such Services; and (iii) serve as a point of contact for the
other Party with respect to questions and issues that may arise in connection
with the Services and, in the case of Company, to receive all instructions from
Buyer with respect to Services to be performed by Company employees.  The
initial Services Representative for Company shall be Eric Fenner for so long as
he is employed by Company.  The Services Representative for Buyer shall be Scott
Somes for so long as he is employed by Buyer.
 
3.             Security.  Company shall implement and use all reasonable
safeguards to protect the data in its possession that is owned by Buyer, BDI,
the BDI Subsidiaries and the Restaurants consistent with its practices in
protecting its own data.  Buyer shall implement and use all reasonable
safeguards to protect the data in its possession that is owned by Company
consistent with its practices in protecting its own data.
 
4.             Intellectual Property.  Each Party shall retain all right, title
and interest in and to its intellectual property used in connection with the
Services.  Notwithstanding anything to the contrary set forth herein, Company
acknowledges and agrees that all right, title, and interest to data generated or
collected and intellectual property acquired by Company as a result of providing
the Services under this Agreement shall be owned by Buyer or BDI, as the case
may be.
 
 
2

--------------------------------------------------------------------------------

 
 
5.             Term and Termination.
 
(a)           Term.  This Agreement shall become effective on the date of the
closing of the Acquisition (the “Closing Date”) and shall continue in full force
and effect until the earlier of (i) the date this Agreement is terminated in
accordance with the provisions of Section 5(b) below and (ii) unless another
date is set forth with respect to a particular Service on the Services
Schedules, the last day of the second full accounting period of BDI following
the Closing (the “Transition Period”).  If, in spite of the commercially
reasonable efforts of the Parties, the Service(s) are not transitioned to Buyer,
BDI or the BDI Subsidiaries as of the expiration of the Transition Period, Buyer
may request in writing that Company extend the Transition Period during which
Company provides such remaining Services for one additional accounting period of
BDI and the Parties shall mutually agree in good faith upon the terms of such
extension (the “Term Extension”).  Buyer’s request for a Term Extension shall
specify, in reasonable detail, the scope and nature of the Service(s) to be
provided by Company during the Term Extension.   Should the closing of the
Acquisition not occur for any reason, this Agreement shall automatically
terminate and be of no further force or effect.   Notwithstanding anything to
the contrary set forth herein, this Agreement shall automatically terminate upon
the expiration of the term of the last Service provided hereunder.
 
(b)           Termination.  Upon written notice to the other Party, this
Agreement may be terminated:  (i) by Company due to the failure by Buyer to pay
any amount due to Company under this Agreement, which failure continues for more
than 10 days following written notice thereof from Company, provided however
that Company may not so terminate this Agreement or suspend performance of
Services for non-payment in the event of a good faith dispute between the
Parties as to the amounts due hereunder; or (ii) by either Party due to the
material default of a Party in performing any covenant or agreement under this
Agreement, which default continues uncured for more than 10 days following
written notice thereof; or (iii) by Buyer, with respect to a particular Service,
on 10 days’ written notice that Buyer is no longer in need of such Service,
provided that this clause (iii) shall not apply with respect to those Services
that relate to a Required Contract, without Company’s written consent.
 
(c)           Effect of Termination.  The expiration or termination of this
Agreement, or the term during which a particular Service is being provided,
shall not relieve Buyer of its responsibility for paying all amounts due and
satisfying all obligations with respect to any products or services acquired or
ordered or obligations incurred by Company, on behalf and upon the instruction
of Buyer, BDI or any BDI Subsidiaries, prior to such expiration or termination.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             Payment Terms.
 
(a)           In connection with Company performing each of the Services during
the term thereof, Buyer shall pay Company for each such Service the amounts set
forth on the Services Schedules; provided that, except as otherwise set forth in
Section 5(c) above, if any, in the event that Company ceases to perform any
particular Service pursuant to a request made by Buyer, Buyer shall pay for such
terminated Service only through the end of such Services (and any accounting
period fee relating to such terminated Service shall be prorated for Services
provided during any partial month).
 
(b)           Other than with respect to the Accounting Fee and hourly fees
described on the Services Schedules, which will be invoiced in connection with
each accounting period end, Company will invoice Buyer for all other amounts due
hereunder on a bi-weekly basis.  All invoices delivered by Company shall be
accompanied by reasonable documentation supporting the invoiced amounts and
shall be paid by Buyer within seven (7) days of receipt. Should Buyer dispute
any portion of any invoice in good faith, Buyer will promptly notify Company in
writing of the nature and basis of the dispute.
 
(c)           Any sums mistakenly received by either Party, either during the
Transition Period or thereafter, shall be remitted to the Party entitled to
receive such funds within seven (7) days of receipt.  Either Party mistakenly
making any payment to suppliers or vendors of the other Party at any time shall
be entitled to prompt reimbursement from such other Party upon written notice
detailing the payment made, a copy of the information relating to the account
paid and proof of payment.
 
7.             Confidentiality.  Buyer and Company acknowledge that, by reason
of their relationship, they may have access to certain information and materials
concerning the other’s business and products (including, but not limited to,
information and materials contained in technical data provided to the other
party, information concerning the Restaurants, financial information and data,
strategies and marketing and customer information) which is confidential and of
substantial value to the other Party, which value would be impaired if such
information were disclosed to third parties (“Confidential Information”).  Each
Party agrees that it shall not, and shall cause its Affiliates and its
Affiliates’ officers, directors, members, managers, employees, agents and other
representatives not to, use in any way (other than in connection with performing
its obligations hereunder), for their own account or the account of any third
party, or disclose to any third party, any such Confidential Information without
prior written authorization from the other party, except as otherwise required
by applicable laws, a court of competent jurisdiction or the rules of a national
securities exchange and then only after providing the other Party reasonable
prior notice of such required disclosure in order to permit such Party to seek
an appropriate protective order.  Each Party shall take precautions to protect
the confidentiality of such Confidential Information consistent with the efforts
exercised by it with respect to its own Confidential Information, but in no
event with less than a commercially reasonable degree of care.  Notwithstanding
anything to the contrary set forth herein, a Party (the “Recipient”) who
receives Confidential Information from the other Party (the “Disclosing Party”)
shall not be required to hold in confidence information that (a) is or becomes
generally available to the public other than as a result of a breach of these
provisions by the Recipient, (b) may be required for such Party to enforce its
rights under this Agreement or (c) becomes available to the Recipient subsequent
to the date hereof on a non-confidential basis from a source other than the
Disclosing Party or from the provision of the Services, provided that the source
of such information was not, to Recipient’s knowledge, bound by a
confidentiality agreement with, or bound by any other contractual, legal or
fiduciary obligation of confidentiality to, the Disclosing Party with respect to
such information.  This provision shall survive the termination or expiration of
this Agreement.  For purposes hereof, “Affiliate” of a Person means any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person.  The
term “control” (including the terms “controlled by” and “under common control
with”) means the ownership of fifty percent (50%) or more of the voting
securities of a Person or possession, directly or indirectly, of the power to
elect or appoint fifty percent (50%) or more of the directors or managers of a
Person, whether through the ownership of voting securities, by contract or
otherwise.  For purposes hereof, “Person” means an individual, corporation,
partnership, joint venture, limited liability company, governmental authority,
unincorporated organization, trust, association or other entity.
 
 
4

--------------------------------------------------------------------------------

 
 
8.             Company Indemnification.  Company shall indemnify, defend and
hold harmless Buyer, its Affiliates and Buyer’s and its Affiliates’ officers,
directors, members, managers, employees, agents and other representatives from
and against any and all damages, claims, losses, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred in
connection with any claim made by any third party arising out of Company’s
breach of this Agreement or Company’s or its employees’ gross negligence or
willful misconduct.  This provision shall survive the termination or expiration
of this Agreement.
 
9.             Buyer Indemnification.  Buyer shall indemnify, defend and hold
harmless Company, its Affiliates and Company’s and its Affiliates’ officers,
directors, members, managers, employees, agents and other representatives from
and against any and all damages, claims, losses, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred in
connection with any claim made by any third party arising out of Company’s
performance of the Services (other than to the extent arising out of Company’s
breach of this Agreement or Company’s or its employees’ gross negligence or
willful misconduct), Buyer’s breach of this Agreement or Buyer’s or its
employees’ gross negligence or willful misconduct.  This provision shall survive
the termination or expiration of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           Limitation of Liability.  EXCEPT WITH RESPECT TO EACH PARTY’S
OBLIGATIONS PURSUANT TO SECTION 7, IN NO EVENT SHALL EITHER PARTY BE LIABLE,
WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR
OTHERWISE, FOR ANY LOSSES ARISING FROM OR RELATED TO THIS AGREEMENT THAT:
(I) ARE IN THE NATURE OF LOST PROFITS OR INDIRECT, SPECIAL, CONSEQUENTIAL,
PUNITIVE, SPECULATIVE OR INCIDENTAL DAMAGES, REGARDLESS OF WHETHER SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; OR (II) EXCEED THE
AGGREGATE AMOUNT OF FEES ACTUALLY PAID TO COMPANY BY BUYER UNDER THIS
AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, COMPANY
SPECIFICALLY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR WITH RESPECT TO THE SERVICES.
 
11.           Miscellaneous.
 
(a)           Relationship of the Parties.  Nothing contained in this Agreement
shall create or be deemed to create any relationship of agency, joint venture or
partnership between Company or any of its Affiliates and Buyer or any of its
Affiliates.  Each Party agrees to provide such information and assistance as the
other Party may reasonably request to enable each Party to fulfill its
obligations hereunder.
 
(b)           Assignment.  Neither Party may assign this Agreement or any of its
rights or obligations hereunder, without the prior written consent (not to be
unreasonably withheld) of the other Party.  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and permitted assigns.  Nothing in this
Agreement shall prohibit Company from designating, in its sole discretion, one
or more of its Affiliates to perform the Services required hereunder; provided,
that, Company remains primarily responsible for any breach of this Agreement and
any failure of such Affiliate to perform the Services in accordance with the
terms of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Force Majeure.  Continued performance of any Service may be
suspended immediately by Company to the extent made impossible by any event or
condition beyond the reasonable control of Company, including, without
limitation, acts of God, fire, flood, labor or trade disturbance, war, riots,
civil commotion, compliance in good faith with the requirements of any
applicable laws or governmental order (whether or not it later proves to be
invalid), widespread unavailability of necessary materials, or other event or
condition whether similar or dissimilar to the foregoing (a “Force Majeure
Event”).  Company shall give prompt notice to Buyer of the occurrence of a Force
Majeure Event giving rise to any suspension of a Service and of the nature and
anticipated duration of such Force Majeure Event, and Company shall use
commercially reasonable efforts to cure the cause of such suspension
promptly.  Upon the occurrence of a Force Majeure Event, Company and Buyer shall
cooperate with each other to find commercially reasonable alternative commercial
means and methods for the provision of the suspended Service.
 
(d)           Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 11(d)):
 
If to Company:
FS Food Group, LLC
601 South Kings Drive, Suite HH
Charlotte, North Carolina 28204-3088
email: fscibelli@fsfoodgroup.com
Attention: Joseph F. Scibelli
 
And
 
email: efenner@fsfoodgroup.com
Attention: Eric Fenner
 
with a copy to (which does not
constitute notice):
Arnall Golden Gregory LLP
171 17th Street NW, Suite 2100
Atlanta, Georgia 30363
Facsimile: (404) 873-8151
email: sean.fogarty@agg.com
Attention: Sean P. Fogarty
 

 
 
7

--------------------------------------------------------------------------------

 
     
If to Buyer:
Good Times Restaurants, Inc.
601 Corporate Cir
Golden, Colorado 80401
email: bhoback@gtrestaurants.com
Attention: Boyd Hoback, President and CEO
 
with a copy to (which does not
constitute notice):
Snell & Wilmer L.L.P.
1200 17th Street, Suite 1900
Denver, Colorado 80202
Facsimile: (303) 634-2020
email: rcohen@swlaw.com
Attention: Roger Cohen, Esq.
 

 
(e)           Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
(i)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule.
 
(ii)           ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF
COLORADO OR THE STATE OF NORTH CAROLINA IN EACH CASE LOCATED IN THE CITY OF
DENVER, COLORADO OR IN THE CITY OF CHARLOTTE, NORTH CAROLINA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING.  SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT.  THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11(e).
 
(f)           Specific Performance.  The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof (including, but not limited to any breach of this
Agreement by Company) and that the Parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 
(g)           No Third-Party Beneficiaries.  Except as expressly provided in
this Agreement, this Agreement is for the sole benefit of the Parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
 
(h)           Non-Solicitation.  During the one (1) year period following the
expiration or termination of the Transition Period (including any Term
Extension), Buyer shall not, and shall not permit any of their Affiliates to,
directly or indirectly, hire or solicit any employee of Company providing
Services hereunder or any Leased Employee (as defined below) or encourage any
such employee to leave such employment.
 
[Remainder of page intentionally left blank]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Transition Services Agreement has been duly executed by
the parties as of the date first above written.
 
BUYER:
 
COMPANY:
     
Good Times Restaurants, Inc.
 
FS Food Group, LLC
                 
By:
/s/ Boyd Hoback
 
By:
/s/ Joseph F. Scibelli
Name: Boyd Hoback
 
Name: Joseph F.  Scibelli
Its: President and CEO
 
Its: Manager



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


Accounting and Payroll Services1
 
In consideration of the Services described in the first two bullet points below,
Buyer shall pay to Company a per accounting period fee of $1,250 per Restaurant
(the “Accounting Fee”), which payments shall be due in advance on the 1st day of
each accounting period (and with respect to the first partial accounting period,
on the Closing Date) and reimburse for the allocable per employee third party
payroll costs that have been incurred for each Restaurant.
 
·
Company shall provide for each Restaurant payroll administration assistance,
accounting period financial statements, general ledger detail, trial balances
and balance sheets for such Restaurant.

 
·
Company shall assist in the Restaurants’ transition to Buyer’s daily, weekly and
monthly administrative, payroll and accounting systems by the transfer of all
relevant employee documents (to the extent permitted by law), accounting
records, invoices and vendor information, credit card processing, sales and use
taxes, fixed asset schedules, maintenance contracts, workers compensation and
health insurance, property and casualty insurance, and payroll information for
the period beginning January 1, 2013 through the Transition Period.  Buyer’s
personnel shall have access to all such financial records for the Restaurants
during such periods including all Restaurant level processes and
information.  To the extent such documents, records or information are stored on
behalf of Company by FileVault, Company shall provide Buyer access to such
storage facility during the Transition Period, during which time Buyer shall
either remove all such documents, records or information, to the extent relating
to BDI, the BDI Subsidiaries or the Restaurants, or assume Company’s lease for
such facility.

 
·
Buyer may begin polling all Restaurants’ POS data into its CTUIT database as of
the date hereof in addition to BDI continuing to poll the data into its CTUIT
database, for the period beginning January 1, 2013 through the Transition
Period.  Buyer shall set up its general ledger codes for all vendor invoices
immediately following the Closing.

 
·
Company shall provide Buyer with copies of all vendor invoices received during
the first two accounting periods of 2015 (to the extent such was not provided
prior to the Closing Date as part of Buyer’s due diligence for the Acquisition
(“Buyer’s Due Diligence”)) and during the Transition Period.  Company shall also
provide Buyer upon the execution of this Agreement a complete list of all
current vendors and vendor contracts (to the extent not included in Buyer’s Due
Diligence).




--------------------------------------------------------------------------------

1 The Parties recognize that Eric Fenner, the individual responsible for
providing many of the Services for Company, shall be on vacation between May 25,
2015 and June 2, 2015.  
 
 

--------------------------------------------------------------------------------

 
 
 
·
Company shall assist Buyer in the transfer of all BDI, BDI Subsidiary and
Restaurant bank account information and changing of signatories on such accounts
promptly following the Closing, provided that Eric Fenner shall remain a
signatory on such accounts during the Transition Period.

 
·
Company shall work with those BDI Subsidiary employees who participate in
Company’s dental insurance in electing COBRA coverage with respect thereto or
otherwise making available to such employees continuation coverage during the
Transition Period, with Buyer paying, to such employee or on such employees’
behalf, an amount equal to the portion of such employee’s premium that would
have been the employer portion of such insurance had such employee been employed
by Company and COBRA not been elected.

  
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
 
Administration and Miscellaneous Services
 


·
Company shall, to the extent existing at the time of the Closing,  provide all
contact information for all marketing resources and charitable organizations
with which any Restaurant currently has a relationship, and Company shall use
commercially reasonable efforts to provide all marketing files and marketing
source files, such as photography, menus, packaging, point of purchase materials
and media contacts, used with respect to the Restaurants since January 1, 2013
through the Transition Period.

 
·
Company shall assist as needed in the transfer of data and information to the
new website of BDI and of Buyer, all current email addresses through Fishbowl
and logins for all social media accounts for all Restaurants including Facebook,
Twitter, Instagram, Pinterest, Yelp, and similar sites.

 
·
Company shall provide copies of all customer complaints to Buyer that are
received by it between the date hereof and the end of the Transition Period.

 
·
Company shall assist Buyer in the continued coordination of any marketing
activities ongoing as of the Closing Date, and Buyer shall pay Company an hourly
fee of $50 for such coordination Services.

 
·
With respect to each Required Contract (as defined below), from and after the
Closing, (1) Buyer and Company shall work together in good faith and use
commercially reasonable efforts to either (a) enter into an amendment to such
Required Contract to exclude BDI, the BDI Subsidiaries and the Restaurants from
coverage thereunder and/or upon the request of Buyer, cause a new Required
Contract with such vendor to be executed by Buyer, BDI or such BDI Subsidiaries,
or (b) upon the agreement of Company, terminate such Required Contract and (2)
to the extent such Required Contract is up for renewal prior to completion of
(1)(a) or (b) above, Company shall not renew such Required Agreement unless BDI,
the BDI Subsidiaries and the Restaurants are excluded therefrom.  From and after
the Closing, until such time as (1) or (2) occurs with respect to such Required
Contract, Buyer shall, and shall cause BDI, the BDI Subsidiaries and the
Restaurants to, honor all commitments made with respect to and satisfy all
obligations of BDI, the BDI Subsidiaries and the Restaurants pursuant to such
Required Contracts, irrespective of the earlier expiration of the Transition
Period.  With respect to all Other Contracts (as defined below), during the
Transition Period, Company shall, at the request of Buyer, provide BDI, the BDI
Subsidiaries and the Restaurants access to and use of such Other Contracts in
same manner as provided prior to the Closing Date and Buyer shall, and shall
cause BDI, the BDI Subsidiaries and the Restaurants to, satisfy all obligations
with respect thereto.   For purposes hereof, “Required Contracts” means the
following agreements to which Company is a party pursuant to which BDI, BDI
Subsidiaries and/or Restaurants are required to purchase products or services:

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
CCBCC Operations, LLC Customer Marketing Agreement, effective July 1, 2014, by
and between Company and CCBCC Operations, LLC.



 
·
Master Distribution Agreement, effective May 7, 2012, by and between Company and
US Foods, Inc., which shall be replaced in its entirety by Master Distribution
Agreement, effective May 1, 2015, by and between Company and US Foods, Inc.



 
·
Master Product Supply Agreement, dated February 20, 2012, by and between
National Welders Supply Company, Inc. (d/b/a Airgas National Carbonation) and
Company.



“Other Contracts” means all other agreements or arrangements to which Company is
a party pursuant to which BDI, BDI Subsidiaries and/or Restaurants may but are
not required to purchase products or services.  Buyer and Company shall split
equally any agreed upon early termination or amendment fees with respect to
Required Contracts.
 
In the event that Company incurs any amounts pursuant to any Required Contracts
or Other Contracts or otherwise, in each case on behalf and at the request of
BDI, the BDI Subsidiaries and/or the Restaurants, Buyer will, or will cause BDI
or the BDI Subsidiaries to, promptly reimburse Company for all such amounts.
 
·
Company shall provide all landlord and building maintenance contacts and
information existing as of the Closing Date (to the extent not included in
Buyer’s Due Diligence).

 
Except as expressly set forth above, the above administration and miscellaneous
services shall be provided to Buyer and BDI without payment to Company.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3
 
Operations and Management Services
 


To the extent any back of the house culinary staff at the Charlotte, NC
Restaurants resign between the date hereof and the expiration of the Transition
Period, Company shall provide to such Restaurants, in the aggregate, one (1)
full time equivalent back of the house culinary staff (such employee(s), “Leased
Employees”) for each such employee that has resigned, but in no event more than
two full time equivalent employees at any given time.  All Leased Employees
shall be at Buyer’s cost as set forth below.  Each Leased Employee shall be
provided to Buyer until the first to occur of (a) the expiration of the
Transition Period, (b) the date on which Buyer has hired a replacement back of
the house culinary employee and (c) the one (1) month anniversary of the
resignation date of the employee that such Leased Employee is replacing.  Such
personnel shall be employees or independent contractors of Company and Company’s
human resources policies shall apply to such employees.  Company shall be
responsible for payment of all wages and benefits, including, but not limited
to, employment-related taxes, payroll deductions and any other similar taxes,
fees, contributions, and insurance (including FICA-OASDI, FICA-HI, federal and
state income taxes, due and owing to the Leased Employees and Buyer shall
reimburse Company for all such amounts.  No Term Extension shall be applicable
to the Services described in this paragraph.
 
To the extent employed by Company, Craig Franey shall be available without cost
to Buyer for general questions, the transfer of operating information (including
the transition of administrative, accounting, reporting processes and data entry
to Buyer’s processes) and consultation on personnel of the Restaurants for
thirty days after the Closing Date.  If Craig Franey is required for specific
projects (such as Micros programming) during the first thirty days following the
Closing Date, Buyer shall pay Company an hourly fee of $50.  In no event shall
any of the foregoing assistance materially interfere with Mr. Franey’s
day-to-day responsibilities for Company and its Affiliates.
 
 



--------------------------------------------------------------------------------

 